MTI MICROFUEL CELLS INC.

SECURED CONVERTIBLE PROMISSORY NOTE
NEGOTIATED CONVERSION AGREEMENT

     This Secured Convertible Promissory Note Negotiated Conversion Agreement
(this “Agreement”) is made as of December 9, 2009 (the “Effective Date”) by and
among MTI MicroFuel Cells Inc., a Delaware corporation (the “Company”) and each
of the “Purchasers” listed on Exhibit A attached to this Agreement (each a
“Purchaser” and together the “Purchasers”), and effects the Negotiated
Conversion pursuant to Section 2(a)(ii) of those certain Secured Convertible
Promissory Notes, as amended (the “Notes”), issued pursuant to that certain
Convertible Note and Warrant Purchase Agreement, dated as of September 18, 2008
and amended February 20, 2009 and April 15, 2009 (the “Purchase Agreement”)
between the Company and the Purchasers.

     WHEREAS, the Company has issued Notes in the aggregate principal amount of
$3,556,866, and warrants exercisable for equity securities of the Company (the
“Warrants”), to the Purchasers pursuant to the Purchase Agreement, which Notes
are secured by all of the assets of the Company in accordance with the
provisions of that certain Security Agreement, dated as of September 18, 2008
and amended February 20, 2009 and April 15, 2009 (the “Security Agreement”)
between the Company and the Purchasers;

     WHEREAS, pursuant to Section 2(a)(ii) of the Notes, all principal and
accrued interest outstanding under all of the Notes shall be converted into
equity securities of the Company (“Equity Securities”) based upon a Company
valuation and on such terms to be agreed upon by the Company and the holders of
a majority in interest of the Notes within thirty (30) days following the date
upon which the aggregate principal amount under all the Notes equals or exceeds
$3,500,000, which valuation and terms shall be negotiated in good faith by the
Company and a majority in interest of the Notes (a “Negotiated Conversion”);

     WHEREAS, the Company and the Purchasers have agreed upon the terms of the
Negotiated Conversion pursuant to which all principal and accrued interest held
by each Purchaser under the Note(s) held thereby shall be converted into a
number of shares of Common Stock of the Company calculated as follows (the
“Negotiated Conversion Calculation”):

X    =         Y     Negotiated Conversion Price  


      Where:     

X = the number of shares of Common Stock issuable upon conversion of principal
and accrued interest outstanding under the Note(s) held by a Purchaser, rounded
down to the nearest whole share, and with each Purchaser waiving cash payment
with respect to unissued fractional shares (not to exceed $0.070)

     Y=the aggregate principal and accrued interest outstanding under the
Note(s) held by a Purchaser      Negotiated Conversion Price=A/B, rounded to the
nearest 1/100 of a cent ($0.001)


1

--------------------------------------------------------------------------------


                 

A=$4,644,989 (the deemed valuation of the Company, calculated as approximately
75% of the deemed valuation of Mechanical Technology Incorporated (“MTI”), based
on MTI’s 30 day average trading price, as of the close of trading on December 4,
2009)

   

B=65,558,616 (the number of issued and outstanding shares in the Company) 


     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties to Agreement agree as follows:

     1. Consummation of Negotiated Conversion.

          a. Immediately upon the execution of this Agreement by the Company and
Purchasers holding a majority in interest of the Notes, the Negotiated
Conversion of all the outstanding principal and accrued interest under the Notes
shall be consummated in accordance with the terms of the Notes and the
Negotiated Conversion Calculation set forth above, and the Company shall issue
to the Purchasers such number of shares of the Company’s Common Stock as set
forth on Exhibit A attached hereto in full satisfaction of all principal and
accrued interest outstanding under the Notes.

          b. Upon consummation of the Negotiated Conversion, all Notes shall be
satisfied in full and each Purchaser shall surrender all Notes held thereby,
duly endorsed, at the principal offices of the Company as required pursuant to
Section 2(b) of the Notes.

          c. As soon as practicable following surrender of a Purchaser’s
Note(s), the Company shall issue and deliver to such Purchaser a certificate or
certificates for the number of shares to which such Purchaser is entitled upon
the Negotiated Conversion.

          d. Upon consummation of the Negotiated Conversion of the Notes, the
Company will be forever released from all its obligations and liabilities under
the Notes, the Purchase Agreement and the Security Agreement.

     2. Termination of Security Interest. Immediately upon the consummation of
the Negotiated Conversion, the security interest granted under the Security
Agreement shall terminate and all rights to the Collateral (as defined therein)
shall revert to the Company, and each Purchaser agrees to authenticate and
deliver to the Company such documents as the Company may reasonably request to
evidence such termination.

     3. Purchaser Warrants. Upon consummation of the Negotiated Conversion and
in accordance with Section 1 of the Warrants, the Warrant(s) issued to each
Purchaser under the Purchase Agreement shall be exercisable for up to the number
of shares of Company Common Stock equal to (x) 10% of such Purchaser’s aggregate
original principal amount of the Note(s) issued thereto, divided by (y) the
Negotiated Conversion Price, rounded down to the nearest whole share, at a per
share purchase price equal to the Negotiated Conversion Price per share rounded
to the nearest 1/100 of a cent ($0.001), as set forth on Exhibit A hereto.

     4. Company Stockholder Warrants; Waiver of Adjustment and Notice. The
Company and each of the Purchasers further agree and acknowledge that, as an
incentive for the Company to agree to the terms of the Negotiated Conversion set
forth herein, the Company shall issue to each current Company stockholder
(including MTI), without consideration and immediately prior to the consummation
of the Negotiated Conversion, a warrant (“Company Warrant”) exercisable after
one (1) year for up to 50% of the aggregate number of shares of Common Stock
each such Company stockholder currently holds in the Company, at $0.070 per
share and with a term of seven (7) years, in substantially the form attached
hereto as Exhibit B. Each Purchaser hereby waives (i) any adjustments to the
number of shares issuable upon exercise of, or exercise price of, the Warrants
held thereby in connection with the issuance of the Company Warrants, and (ii)
any notice requirements under the Warrants with respect to the issuance of the
Company Warrants.

2 

--------------------------------------------------------------------------------

     5. Reattribution of Company Tax Attributes to MTI. The Purchasers agree
that MTI may, in its sole discretion, for federal (and any pertinent state)
income tax purposes, elect to reattribute from the Company to MTI the maximum
amount of the Company's tax attributes (including net operating loss carryovers)
permitted by Section 1.1502-36(d) of the Treasury Regulations.

     6. Miscellaneous.

          (a) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

          (b) Counterparts. This Agreement may be executed in two or more
counterparts and by facsimile, each of which shall be deemed an original and all
of which together shall constitute one instrument.

          (c) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matters hereof and thereof,
respectively, and any and all other written or oral agreements existing between
the parties hereto are expressly canceled.

[Signature Pages Follow]

3 

--------------------------------------------------------------------------------

      The parties have executed this Secured Convertible Promissory Note
Negotiated Conversion Agreement as of the Effective Date.

COMPANY:    MTI MICROFUEL CELLS INC.    /s/ PENG K. LIM    Peng K. Lim, Chief
Executive Officer    PURCHASERS:    MECHANICAL TECHNOLOGY INCORPORATED    /s/
PENG K. LIM    Peng K. Lim, Chief Executive Officer     WALTER L. ROBB    /s/
WALTER L. ROBB    Walter L. Robb    COUNTER POINT VENTURES FUND II, LP    /s/
WALTER L. ROBB    Walter L. Robb, General Partner     PENG K. LIM     /s/ PENG
K. LIM    Signatory Name     JAMES K. PRUEITT    /s/ JAMES K. PRUEITT   
Signatory Name    LISA STERNLICHT    /s/ LISA STERNLICHT    Signatory Name 


4

--------------------------------------------------------------------------------

EXHIBIT A

NEGOTIATED CONVERSION

Name and Address of Purchaser Aggregate Principal and Number of Shares of Number
of Shares of Accrued Interest Under Company Common Stock Company Common Stock
All Notes Held By Issuable Upon Negotiated Issuable Upon Exercise of Purchaser*
Conversion Warrants         Dr. Walter L. Robb, General Partner $562,083
8,029,761 50,000 c/o Vantage Management, Inc. 3000 Troy Schenectady Road
Facsimile: (518) 782-0030         Counter Point Ventures Fund II, LP $2,451,422
35,020,317 225,000 Dr. Walter L. Robb, General Partner c/o Vantage Management,
Inc. 3000 Troy Schenectady Road Facsimile: (518) 782-0030         Mechanical
Technology Incorporated $786,917 11,241,666 70,000 431 New Karner Road Albany,
NY 12205         Peng K. Lim  $52,749** 753,558 5,275 c/o Mechanical Technology
Inc. 431 New Karner Road Albany, NY 12205         James K. Prueitt $4,116**
58,806 412 c/o Mechanical Technology Inc. 431 New Karner Road Albany, NY 12205  
      Lisa Sternlicht $53,222 760,317 5,000                 TOTAL: $3,910,510
55,864,425 355,687


     *Interest accrued through December 8, 2009. 
     **Represents Deferred Salary converted into Note principal, and accrued
interest thereon, net of taxes.

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPANY WARRANT

--------------------------------------------------------------------------------